 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    ARTHUR HARRIS,                                   No. 2:20-cv-2340 KJM CKD PS
11                      Plaintiff,
12           v.                                        ORDER
13    NEW REZ. LLC, et al.,
14                      Defendants.
15

16          On March 25, 2021, the magistrate judge filed findings and recommendations which were

17   served on both parties and which contained notice that any objections to the findings and

18   recommendations were to be filed within fourteen days. (ECF No. 24.) Plaintiff has filed

19   objections. (ECF Nos. 25, 26.)

20          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this

21   court has conducted a de novo review of this case. Having reviewed the file, the court finds the

22   findings and recommendations to be supported by the record and by the proper analysis.

23          Accordingly, IT IS HEREBY ORDERED that:

24      1. The findings and recommendations (ECF No. 24) are adopted in full;

25      2. Defendant’s motions to dismiss (ECF Nos. 8 & 15) are granted;

26      3. Plaintiff’s complaints (ECF Nos. 1 & 6) are dismissed with prejudice; and

27      4. The Clerk of the Court is directed to close this case.

28   DATED: July 1, 2021.
